DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Invention 1	Claims 1-5, 10, and 11, drawn to a trehalase variant polypeptide having increased stability against protease degradation and/or increased thermo-stability.

Invention 2	Claims 6-9, drawn to a polynucleotide, expression vector, and host cell.

Invention 3	Claim 12, drawn to a method of producing a trehalase variant, comprising: cultivating the host cell of claim 9 under conditions suitable for expression of the variant; and recovering the variant.

Invention 4	Claims 13 and 16-20, drawn to a process of producing a fermentation product, comprising (a) liquefying a starch-containing material with an alpha-amylase; optionally pre-saccharifying the liquefied material before step (b); (b) saccharifying the liquefied material; (c) fermenting using a fermentation organism; wherein i) a glucoamylase; ii) a trehalase of claim 1; iii) optionally a cellulolytic enzyme composition and/or a protease; are present and/or added during - saccharification step (b); - fermentation step (c); - simultaneous saccharification and fermentation; - optionally presaccharification step before step (b).



Invention 6	Claim 15, drawn to a process of producing a fermentation product from pretreated cellulosic material, comprising: (a) hydrolyzing said pretreated cellulosic material with a cellulolytic enzyme composition; (b) fermenting using a fermenting organism; and (c) optionally recovering the fermentation product, wherein a variant trehalase of claim 1 is added and/or present in hydrolysis step (a) and/or fermentation step (b).

The inventions listed as Inventions 1-6 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A same or corresponding technical feature shared among the inventions is a trehalase variant polypeptide.  However, the reference of WO2016205127 (12/22/2016; IDS filed 01/30/2020) teaches a trehalase comprising the amino acid sequence of SEQ ID NO: 4 which has 79.1% identity with SEQ ID NO: 1 and has a serine at the position corresponding to G583 in SEQ ID NO: 1.  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then the inventions listed above are not so linked as to form a single general inventive concept under PCT Rule 13.1.

	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652